Order entered August 13, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00912-CV

                         EDUARDO WILKINSON, MD, Appellant

                                              V.

                            CAROLINE WILKINSON, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-02145-2013

                                          ORDER
       We GRANT appellant’s July 14, 2014 motion for an extension of time to file his notice

of appeal. The notice of appeal filed on July 14, 2014 is deemed timely for jurisdictional

purposes.

       Appellant’s brief is due September 8, 2014.

                                                     /s/   ADA BROWN
                                                           JUSTICE